Citation Nr: 1411778	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Joe G. Durrett, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1960 to November 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's asbestosis is etiologically related to active service. 

2.  The most probative evidence of record indicates that the Veteran's COPD is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for asbestosis and COPD, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria 

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Analysis 

The Veteran has been diagnosed with asbestosis and COPD.  Private treatment records from the Veteran's pulmonologist, Dr. Ortega, repeatedly indicate diagnoses of asbestosis and COPD.  The July 2008 VA examination report also noted the Veteran was diagnosed with COPD.  Therefore, Shedden element (1) has been demonstrated with respect to the Veteran's claims for entitlement to service connection for asbestosis and entitlement to service connection for COPD. 

The Veteran's DD Form 214 indicates that he was a Machinist in the United States Navy from September 1960 to November 1963.  In light of the Veteran's occupational specialty, the Board finds that it is highly probable that the Veteran was exposed to asbestos and other chemicals during service.  Accordingly, Shedden element (2) has been satisfied with respect to both claims for service connection.  
Concerning Shedden element (3), evidence of a nexus between the Veteran's in-service exposure to asbestos and other chemical and his current asbestosis and COPD, the Board notes that there are several nexus opinions of record.  

The Veteran was provided with a VA examination in July 2008.  The VA examiner diagnosed the Veteran with COPD and mild pleural thickening of uncertain etiology, with no objective respiratory dysfunction.  The examiner noted that while the Veteran had a conceded period of exposure to asbestosis, he also was a firefighter for 26 years and had a history of tobacco use.  The examiner also stated that while the Veteran's CT scan showed some pleural thickening, there was no active interstitial disease.  The examiner opined that the Veteran's history of COPD was less likely than not a result of his service-connected exposure to asbestos.  The VA examiner did not provide a nexus opinion with respect to asbestosis because the examiner did not diagnose the Veteran with asbestosis. 

Also of record are private treatment records and correspondence from the Veteran's pulmonologist, Dr. Ortega.  In a March 2008 letter, Dr. Ortega opined that the Veteran's pleural asbestosis was secondary to his exposure to asbestos fiber while working in the United States Navy aboard the USS Boxer.  In a January 2011 letter, Dr. Ortega opined that the Veteran's COPD was not secondary to asbestos-related pleural and interstitial disease, but rather was a factor that contributed to his dyspnea.  He went on to opine that the Veteran's COPD could and should be related, more likely than not, to his work as a machinist's mate in areas enclosed with extreme heat and burning diesel fuels.  

The Board notes it has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After reviewing the nexus opinions, the Board affords greater probative value to Dr. Ortega's opinion.  In providing a negative nexus opinion, the VA examiner relied, in part, on the fact that the Veteran had been a firefighter for 26 years and had a history of tobacco use.  The Board notes that Dr. Ortega has been treating the Veteran's asbestosis and COPD since 2008.  Accordingly, he would have been familiar with the Veteran's medical history and would have considered the Veteran's post-service occupation and prior tobacco use.  Furthermore, with regard to the VA examiner's notation of the Veteran's employment as a firefighter, the Veteran testified that he was required to wear a self-contained breathing unit, was never treated for smoke or chemical inhalation, and was not exposed to asbestos after his separation from service.  See Hearing Transcript at 12-14.  Moreover, the Board finds it significant that Dr. Ortega is a certified pulmonologist with specialized skill and knowledge regarding respiratory conditions and that his opinion was based on his long-standing treatment of the Veteran, personal examinations of the Veteran, and his review of objective diagnostic testing performed on the Veteran.  As such, the Board finds Dr. Ortega's opinion to be the most probative evidence concerning the etiology of the Veteran's asbestosis and COPD.  Consequently, the Board finds Shedden element (3) has been satisfied with respect to both claims for service connection.  

Resolving all reasonable doubt in favor of the Veteran, service connection for asbestosis, and service connection for COPD is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for COPD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


